      Case 2:20-cr-00112-JAM Document 41 Filed 01/07/21 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy.zindel@fd.org
5
6    Attorney for Defendant
     JOSHUA CABANILLAS
7
8                    IN THE UNITED STATES DISTRICT COURT

9                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11
12   UNITED STATES OF AMERICA,       )   Case No. 2:20-CR-0112 JAM
                                     )
13              Plaintiff,           )
                                     )   STIPULATION AND ORDER
14         v.                        )   RE RETURN OF PASSPORT
                                     )
15   JOSHUA CABANILLAS et al,        )
                                     )
16              Defendants.          )   Judge:   Hon. Jeremy D. Peterson
                                     )
17                                   )

18
19
20
21        It is hereby stipulated and agreed between plaintiff,
22   United States of America, and counsel for defendant, Joshua
23   Cabanillas, that the Clerk of the Court may return Mr.
24   Cabanillas’s passport to defense counsel so that he can return
25   it to Mr. Cabanillas’s father, Jesus.
26        The government has verified that defendant Joshua
27   Cabanillas died on November 25, 2020.        He had surrendered his
28   expired U.S. passport to Pretrial Services as a condition of

                                         -1-
      Case 2:20-cr-00112-JAM Document 41 Filed 01/07/21 Page 2 of 2


1    release.   His father has asked that it be returned to him.       The

2    government agrees that it may be returned.

3                                      Respectfully submitted,

4
                                       HEATHER E. WILLIAMS
5                                      Federal Defender

6    Dated:   January 6, 2020          /s/ T. Zindel__________________
                                       TIMOTHY ZINDEL
7                                      Assistant Federal Defender
                                       Attorney for JOSHUA CABANILLAS
8
9                                      McGREGOR W. SCOTT
                                       Acting United States Attorney
10
11   Dated:   January 6, 2020          /s/ T. Zindel for V. Rabenn
                                       VINCENZA RABENN
12                                     Assistant United States Attorney

13
14                                   O R D E R

15        The Clerk shall return Joshua Cabanillas’s passport to
16
     defense counsel so that he may return it to Jesus Cabanillas.
17
          IT IS SO ORDERED.
18
19
     Dated:   January 6, 2021
20
21
22
23
24
25
26
27
28

                                         -2-
